UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 Commission File Number: 001-35132 Box Ships Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Box Ships Inc. (the "Company") today announced that the Board of Directors of the Company (the “Board”) has increased the size of the Board to five members and that Mr. Athanasios Reisopoulos was appointed to fill the resulting vacancy, as an independent Class B Director whose term expires at the Company’s 2016 annual general meeting of shareholders. Mr. Reisopoulos will also be a member of all the Company’s Audit, Compensation, Nominating and Corporate Governance and Conflicts Committees and will serve as Chairman of the Conflicts Committee. Mr. Reisopoulos is a qualified Naval Architect and Mechanical Engineer and is a Vice President, Head of Business & Market Development for the East Mediterranean, Black & Caspian Seas Regions for DNV GL, Piraeus, a leading ship classification society. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOX SHIPS INC. Dated: June 6, 2014 By: /s/ Michael Bodouroglou Name:Michael Bodouroglou Title:Chief Executive Officer
